DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a display device “wherein the electrostatic capacitive touch panel (4) includes a sensor film (40) having a first surface (D1) and a second surface (D2) on a side opposite to the first surface and detecting a contact with the electrostatic capacitive touch panel, and a cover glass (400) protecting the first surface of the sensor film in a first area (Ar1), which is a partial area in an area where the sensor film is present when viewed from a direction perpendicular to the first surface, and the supporting member (7) is fixed to the first surface in a second area (Ar2), which is an area outside the first area in the area where the sensor film is present when viewed in the direction perpendicular to the first surface (Fig. 4)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art is Donnelly (US 20150338943 A1).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER D MCLOONE/Primary Examiner, Art Unit 2692